Citation Nr: 1303050	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for right ankle disability, status- post reconstruction and fusion.

2.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from October 1982 to March 1990. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which awarded a temporary total evaluation (TTE) from April 2, 2008, through June 30, 2008, for convalescent purposes following right ankle arthroscopy, and excision of osteophytes from the distal tibia and talar neck.  Thereafter, from July 1, 2008, the RO re-assigned a 30 percent rating under Diagnostic Code 5271.  The Veteran disagreed with the rating assigned.  

In his January 2009 substantive appeal, the Veteran requested a personal hearing at a local VA office before a Veterans Law Judge (formerly referred to as Members of the Board).  Such a hearing was scheduled for November 2010; however, prior to the hearing in October 2010, he indicated that he wished to withdraw his request for a personal hearing.  He also asked that his case be sent to the Board and considered based on the evidence already in the record.  

The Board observes further that, in a July 2009 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine, assigning a 20 percent rating, effective from January 12, 2009.  In August 2009, the Veteran expressed disagreement with the rating assigned, and the RO, in March 2010, issued a statement of the case (SOC).  However, the Veteran did not file an appeal within 60 days of the SOC, or within the remainder of the one-year period from the July 2009 rating decision.  Thus, an increased rating claim for lumbar spine disability is not in appellate status.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran had filed a TDIU claim in September 2009; however that claim was denied by the RO in an October 2009 rating decision.  Since then however, the Veteran has undergone additional surgery on his right ankle which will be discussed in further detail below.  The record also shows that he is unemployed.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim.  For the purpose of clarity, the Board has separately captioned the issue on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A review of the record reflects that further development is necessary prior to analyzing the claims on the merits.

The most recent Virtual VA records show that, in October 2012, the Veteran underwent additional surgery - a right ankle fusion.  Following such procedure, the RO awarded another TTE from October 26, 2012, and reassigned the 30 percent rating from December 1, 2012.  

In light of the Veteran's 2012 right ankle surgery, the Board finds that he should be scheduled for a comprehensive VA examination addressing the current nature and severity of his right ankle disability, post-surgery.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Indeed, the record shows that he has not had a VA compensation examination of his right ankle since July 2009.  

In addition to reassessing the Veteran's right ankle disability, the Board finds that a medical opinion is needed to address the aggregate impact, if any, that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.   He is service-connected for both his right ankle disability and degenerative joint disease of the lumbar spine.  Accordingly, the derivative TDIU claim must be remanded as well. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records, dated since October 2012. 

2.  Allow the Veteran an additional opportunity to submit any additional outstanding evidence in support of his claims and request that he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private records that need to be requested. The RO/AMC should then obtain any relevant treatment records. 

3.  Thereafter, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected right ankle disability.  The claims file, Virtual VA records, and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.  The examiner is asked to address the following:

a.  Note all relevant pathology associated with the Veteran's service-connected right ankle disability.  In particular, the examiner should provide the range of motion of the Veteran's right ankle, including ankle dorsiflexion and plantar flexion, and note whether such joint exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right ankle repeatedly over a period of time. 

b. Specifically indicate whether ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is present.

c.  Determine whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (right ankle and lumbar spine disabilities), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

Finally, the examination report(s) must provide complete rationale for all opinions.  

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the Veteran's increased rating claim for right ankle disability, as well as the derivative TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

